Citation Nr: 0124875	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-16-225	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from April 1997 to 
April 1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
by the RO, which denied the veteran's claim seeking 
entitlement to service connection for a psychiatric disorder.  
The veteran perfected an appeal of this determination.


REMAND

The Board observes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(c)).

The Board notes that all relevant evidence has not been 
properly developed with respect to the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
Further VA assistance is required to comply with the duty to 
assist.  Id.

The veteran and his representative contend that service 
connection for a psychiatric disorder is warranted.  
Essentially, the veteran asserts that he was first treated 
for psychiatric problems in service.  A review of the service 
medical records show that, upon entrance examination in 
February 1996, the veteran's psychiatric evaluation was 
normal.  From November to December 1998, the veteran received 
hospital treatment due to having his first psychotic break.  
During this hospital admissions, the veteran reported hearing 
voices for the last three years and stated he had a past 
history of drug use three years ago.  The discharge diagnosis 
was schizophreniform.  The possibility of the veteran having 
paranoid schizophrenia was also discussed.  The DD Form 214 
reflects that the reason for the veteran's separation from 
service was due to a disability that existed prior to 
service, noting PEB (Physical Evaluation Board).

The post-service medical records show that in December 1999, 
the veteran was diagnosed as having a questionable bipolar 
disorder.  In May 2000, the veteran underwent a VA 
examination.  This examination report reveals diagnoses of a 
history of schizophreniform disorder versus schizophrenia 
paranoid type (per written history), currently in remission 
and apparently well controlled with medication; possible 
rule-out for bipolar disorder, not otherwise specified; and a 
history of cannabis abuse and hallucinogenic abuse, in full 
remission.

Thus, based on the foregoing medical facts, there is a 
question as to whether the veteran currently has a 
psychiatric disorder.  Moreover, the medical facts also raise 
a question as to the etiology of any currently existing 
psychiatric disorder (i.e., whether any such psychiatric 
disorder preexisted service, was incidental to service, or 
was aggravated by service).  As the determinative issues here 
are the diagnosis and etiology of the veteran's condition, 
competent medical evidence in this regard is crucial.  See, 
e.g., Wisch v. Brown, 8 Vet. App. 139, 140 (1995).  
Therefore, the Board finds that an examination is necessary 
to address these relevant medical questions.

The veteran testified, during his August 2001 Board hearing, 
that after service he received ongoing VA outpatient 
psychiatric treatment at the Altoona VA Medical Center (MC).  
During his VA examination in May 2000, the veteran also 
indicated that he was receiving current VA psychiatric 
treatment.  Complete records of his ongoing VA treatment are 
not on file.  The May 2000 examiner reported that records 
from the veteran's treating physician may be useful to the 
veteran's claim.  The Board finds that in order to fulfill 
its duty to assist, the RO must obtain all of the veteran's 
VA treatment records because they are constructively of 
record and may contain information vital to the veteran's 
claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
addition, it is important to obtain all psychiatric reports 
because the Board notes that a psychosis, which becomes 
manifest to a compensable degree within one year after 
service, may be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's request to reopen his claim, the case 
is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for a psychiatric 
disorder before and after service.  
Following any necessary releases, 
complete clinical records of all such 
treatment not already on file should be 
obtained, including medical reports from 
the Altoona VAMC, from 1999 to presently.

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination for the purpose of 
determining the existence and etiology of 
any psychiatric disorder diagnosed.  The 
claims file must be made available to and 
reviewed by the examiner.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to whether the veteran 
entered service with a psychiatric 
disorder.  If so, the examiner must 
address whether there was an increase in 
severity of the pre-service psychiatric 
disorder in service, and if so, whether 
such increase was beyond the natural 
progress of the disorder.  If the 
examiner determines that the veteran 
either did not enter service with a 
psychiatric disorder or that he cannot 
determine whether the veteran entered 
service with a psychiatric disorder, the 
examiner should state whether any current 
psychiatric disorder currently found is 
related to service, including the 
psychotic episode in November 1998.

3.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's claim of service 
connection for a psychiatric disorder. 

4.  After completion of the above noted 
development, the RO should adjudicate the 
claim of service connection for a 
psychiatric disorder.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The purpose of 
this REMAND is to obtain additional information and to accord 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



